Cir. 2001) (citation omitted); see also In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 659,

673 (2d Cir. 2013); Fed. R. Civ. Pro. 12(b)(2). Prior to discovery, a plaintiff may survive

scrutiny of personal jurisdiction over a defendant by presenting, "[a] prima facie case [that]

requires . . . fact specific allegations or evidence showing that activity that constitutes the basis

of jurisdiction has taken place." Chirag v. MT Marida Marguerite Schiffahrts, 604 F. App'x 16,

19 (2d Cir. 2015) (citing Jazini v. Nissan Motor Co., 148 F.3d 181, 185 (2d Cir. 1998)); see

also In re Terrorist Attacks, 714 F.3d at 673 (citation omitted) ("In order to survive a motion to

dismiss for lack of personal jurisdiction, a plaintiff must make a prima facie showing that

jurisdiction exists."). All jurisdictional allegations "are construed in the light most favorable to

the plaintiff and doubts are resolved in the plaintiffs favor[.]" A.I Trade Fin., Inc. v. Petra

Bank, 989 F.2d 76, 79-80 (2d Cir. 1993). However, the court "will not draw argumentative

inferences in the plaintiffs favor" and need not "accept as true a legal conclusion couched as a

factual allegation." In re Terrorist Attacks, 714 F.3d at 673 (citations omitted); see also Licci ex

rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012).

       In cases with diversity jurisdiction, the Court must engage in a two-part analysis to

determine whether personal jurisdiction exists. See Kernan v. Kurz-Ha stings, Inc., 175 F.3d 236,

240 (2d Cir. 1999). First, the Court "must determine whether the plaintiff has shown that the

defendant is amenable to service of process under the forum state's laws; and second, it must

assess whether the court's asse1iion of jurisdiction under these laws comports with the

requirements of due process." Id. (citing Metropolitan Life Ins. Co. v. Robertson-Ceco Corp., 84

F.3d 560, 566 (2d Cir.1996)). Here, Plaintiffs argue they can demonstrate both general

jurisdiction under New York C.P.L.R. § 301 and specific jurisdiction under C.P.L.R. § 302.




                                                  4
on these statements is fatal to their consumer fraud claim; these claims therefore are dismissed.

Dunham, 2019 WL 2461806, at *5 (dismissing a consumer fraud claim where Plaintiff did "not

allege sufficient facts to support a conclusion that any of [the defendant's] representations were

deceptive or false.").

                  c. Breach of Warranty

                     i. Express Breach of Warranty

        An express wairnnty is formed by "[a]ny affirmation of fact or promise made by the

seller to the buyer which relates to the goods' or 'any description of the goods' that is 'part of the

basis of the bargain."' Williamson, 2013 U.S. Dist. LEXIS 104445, 2013 WL 3833081, at *8

(quoting N.Y. U.C.C. § 2-313). While it is not required to use formal words such as "warrant" or

"guarantee," nor allege that the speaker had a specific intention to make a warranty, "an

affirmation merely of the value of the goods or a statement purporting to be merely the seller's

opinion or commendation of the goods does not create a warranty." Id. "To establish the breach

of an express warranty, the plaintiff must show that there was an 'affirmation of fact or promise

by the seller, the natural tendency of which [was] to induce the buyer to purchase' and that the

warranty was relied upon to the plaintiffs detriment." Goldin, 2013 WL 1759575, at *6 (citing

Barrett v. Black & Decker (US.) Inc., No. 06-CV-1970, 2008 WL 5170200, at *12 (S.D.N.Y.

Dec. 9, 2008)).

       In this case, Plaintiffs allege the Defendants warranted that the ProLite Mesh product was

safe, effective and adequately tested in medical trials. See e.g., Am. Compl. Jrlr 157, 171-172.

Plaintiffs however fail to identify a specific warranty made by Defendants that was relied upon

by Plaintiffs. Kennedy, 2019 WL 1429979, at *6 (citing Viania v. Zimmer, Inc., No. 2: 17-cv-164,

2017 WL 5714725, at *5 (E.D.N.Y. Nov. 27, 2017)) (Plaintiffs "characterization of Defendant's


                                                 18
